 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7
                                             FRESNO DIVISION
 8
 9   KEVIN LAINE MCCASKILL,           )                    Civil No. 1:18-cv-01069-LJO-SAB
                                      )
10       Plaintiff,                   )                    ORDER RE STIPULATION FOR A THIRD
                                      )                    EXTENSION OF TIME FOR DEFENDANT
11
                 v.                   )                    TO FILE HER RESPONSIVE BRIEF
12                                    )
     COMMISSIONER OF SOCIAL SECURITY, )                    (ECF No. 29)
13                                    )
         Defendant.                   )
14
                                      )
15
              On August 30, 2019, Defendant filed a third stipulation for an extension of time to file a
16
     response to Plaintiff’s opening brief. Based on the stipulation of the parties, IT IS HEREBY
17
     ORDERED that Defendant shall file his responsive pleading on or before September 6, 2019.
18
19
20   IT IS SO ORDERED.

21   Dated:     September 3, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                       1
